UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Enhanced Emerging Markets Fixed Income Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 33 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Information About Your Fund's Expenses 52 Tax Information 53 Advisory Agreement Board Considerations and Fee Evaluation 60 Board Members and Officers 66 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. DWS Enhanced Emerging Markets Fixed Income Fund returned -2.10% during the 12-month period ended October 31, 2013, which compares to a return of -2.27% for the benchmark, the JPMorgan EMBI Global Diversified Index. After delivering strong returns for several years, emerging-markets debt encountered some headwinds during the past 12 months. Not only did the emerging markets lose ground on an absolute basis, but they finished well behind the -1.08% return of U.S. investment-grade bonds, as measured by the Barclays U.S. Aggregate Bond Index. Investment Strategy In selecting securities for the fund, we consider a number of factors, including economic and currency outlooks, possible interest rate movements, capital flows, debt levels, inflation trends, credit quality of issuers, security characteristics and changes in supply and demand within global bond markets. We use independent analysis to look for bonds that have attractive yields and show improving credit. We may also adjust the duration (a measure of sensitivity to interest rate movements) of the fund's portfolio, depending on our outlook for interest rates. In addition to the fund's main investment strategy, we seek to enhance returns by employing proprietary quantitative, rules-based methodology currency strategies across developed and emerging-markets currencies using derivatives (contracts whose value are based on, for example, indices, currencies or securities). The bulk of the underperformance occurred in the second half of the reporting period ending October 31, 2013, when the prospect that the U.S. Federal Reserve Board's (the Fed's) stimulative quantitative easing policy could be "tapered" prior to year-end fueled a sharp increase in U.S. Treasury yields. The sell-off in the United States, in turn, pressured performance across the global bond markets. While historically emerging-markets bonds have below-average sensitivity to movements in Treasuries, yields were so low entering the second quarter that the asset class in general — and lower-risk government bonds in particular — lacked the yield "cushion" that would soften the impact of a sell-off in the United States. Investors also were unsettled by social unrest in both Turkey and Brazil, as well as the prospect of slowing growth in China and other key emerging markets. These factors sparked massive outflows from exchange-traded funds, which exacerbated market weakness and led to a sharp, downward spike in emerging debt during May and June of 2013. The result of this sell-off was that emerging debt underperformed investment-grade bonds for the full year. However, this masks the fact that the asset class actually finished the first six months of the reporting period with a modest gain. Additionally, it staged a strong recovery in the final two months of the period once it became apparent that the Fed is unlikely to taper until 2014. These intervals of positive performance help underscore the continued sources of support for the asset class: namely, the robust health of government and corporate finances and the emerging markets' attractive yields relative to their developed-market counterparts. Although the emerging markets underperformed during the past year, the asset class continues to feature strong long-term results. The JPMorgan EMBI Global Diversified Index remains comfortably ahead of the Barclays U.S. Aggregate Bond Index in the three-, five- and 10-year periods ended October 31, 2013. "We hold a positive outlook for emerging-markets debt due to the growing opportunity set available to investors." Fund Performance While the fund produced a negative absolute return in the past year, we are pleased that we modestly outperformed the benchmark and provided a measure of protection in the down market. The most important factor in our outperformance was our decision to move the fund's duration — or interest-rate sensitivity — well below that of the benchmark during the first calendar quarter of 2013. We held an above-benchmark duration in 2012, driven in part by our holdings in 30-year bonds. As yields fell and valuations became richer, we reduced duration by selling many of these 30-year positions, which cushioned the impact of the May-June of 2013 downturn. While we added back some interest-rate sensitivity during the sell-off, we maintained a below-benchmark duration — a decision that helped mitigate some of the volatility that occurred during the summer. The fund's performance also was helped by our overweight position in corporate bonds, which outperformed. As of the close of the period, 46% of the portfolio was invested in corporates, compared with their zero-weighting in the benchmark. While government bonds have exhibited soft performance due to investor concerns about weakening trade balances, emerging corporates — many of which are highly rated companies with strong cash flows — were largely insulated from these worries. We steadily added to this position throughout the past year, as we believe this segment features a wealth of bonds whose yields are attractive relative to the risks. Our top-performing individual holdings in the corporate sector included bonds issued by VTB Bank OJSC, Kaisa Group Holdings Ltd. and Bank of Moscow, while the leading detractor was our position in bonds issued by the energy company OGX Austria GmbH.** ** Not held in the portfolio as of October 31, 2013. Within the government bond area, we emphasized bonds issued by countries with the strongest fundamentals — such as Mexico, Russia and Colombia — and avoided sovereign issuers with high current account deficits. In an unstable market environment, countries that are most dependent on external financing to fund their deficits — such as India, Indonesia, Turkey, South Africa and Brazil — are most vulnerable to adverse changes in developed-market central bank policy. Overall, our position in government bonds detracted from performance in the annual period. Our position in local-currency debt helped performance through the first half of the period, but it subsequently detracted during the adverse environment of the spring and summer. As a result, we elected to reduce this position in order to manage risk. On a longer-term basis, however, we believe this market segment offers attractive yields and a way to gain an added source of return potential, and we remain on the lookout for opportunities. The fund also can employ a currency-overlay strategy to enhance performance when opportunities permit. We reduced this overlay strategy to a zero-weighting in the fourth calendar quarter, and we have maintained that positioning throughout 2013. Outlook and Positioning We expect that emerging-markets bonds will remain volatile in the year ahead, as the direction of Fed policy and the strength of China's economy remain two important wild cards for the asset class. On a longer-term basis, we hold a positive outlook for emerging-markets debt due to the growing opportunity set available to investors. Just a decade ago, investors were largely limited to investing in government debt issued by a select group of countries. Today, however, the market has expanded to include corporate bonds issued by financially sound, highly rated companies that offer yields above those on bonds issued by similarly rated corporations in the developed markets. We believe this premium will gradually close over time, which creates an opportunity for investors to purchase bonds with a compelling combination of attractive yields, strong fundamentals and longer-term appreciation potential. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Steven Zhou, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2010 with over 2 years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internships positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. — Analyst for Mortgage Backed Securities: New York. — MS in Computational Finance from Carnegie Mellon University; BA in Economics and BS in Computer Science from the University of Maryland, College Park. Rahmila Nadi, Associate Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2012 after 6 years of experience at J.P. Morgan Chase in credit portfolio trading. — BA, Columbia University, Columbia College; MBA, S.C. Johnson Graduate School of Management at Cornell University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-markets sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. The Barclays U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Overweight means a fund holds a higher weighting in a given sector or security compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or security. Sovereign bonds debt is a government bond that is issued by a national government. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -2.10% 12.07% 6.87% Adjusted for the Maximum Sales Charge (max 4.50% load) -6.50% 11.04% 6.38% JPMorgan EMBI Global Diversified Index† -2.27% 14.28% 8.73% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -2.85% 11.18% 6.03% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -5.69% 11.05% 6.03% JPMorgan EMBI Global Diversified Index† -2.27% 14.28% 8.73% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -2.80% 11.23% 6.06% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -2.80% 11.23% 6.06% JPMorgan EMBI Global Diversified Index† -2.27% 14.28% 8.73% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges -1.83% 12.35% 7.13% JPMorgan EMBI Global Diversified Index† -2.27% 14.28% 8.73% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/13 No Sales Charges -1.68% 12.50% 3.88% JPMorgan EMBI Global Diversified Index† -2.27% 14.28% 7.90% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.24%, 2.04%, 1.97%, 0.98% and 0.82% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through October 31, 2013, which is based on the performance period of the life of Institutional Class. † The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ Latest Quarterly Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended October 30, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 4.50%, 3.73%, 3.95% and 4.98% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. The current annualized distribution rate is the latest quarterly dividend shown as an annualized percentage of net asset value on October 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.18%, 2.17%, 2.42% and 3.45% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2013 Principal Amount ($)(a) Value ($) Bonds 95.1% Argentina 0.2% Republic of Argentina, GDP Linked Note, 12/15/2035 (b) (Cost $450,759) EUR Austria 0.7% JBS Investments GmbH, 144A, 7.75%, 10/28/2020 (Cost $2,000,000) Barbados 0.7% Columbus International, Inc., 144A, 11.5%, 11/20/2014 (Cost $2,155,257) Belarus 1.2% Republic of Belarus, REG S, 8.75%, 8/3/2015 (Cost $3,795,350) Bermuda 1.7% Digicel Group Ltd., 144A, 8.25%, 9/30/2020 Digicel Ltd., 144A, 8.25%, 9/1/2017 Pacnet Ltd., 144A, 9.25%, 11/9/2015 (Cost $5,273,167) Brazil 4.6% Banco BTG Pactual SA, 144A, 4.0%, 1/16/2020 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Federative Republic of Brazil, 4.25%, 1/7/2025 (c) Independencia International Ltd., REG S, 12.0%, 12/30/2016* 0 Itau Unibanco Holding SA, 144A, 5.5%, 8/6/2022 NET Servicos de Comunicacao SA, 7.5%, 1/27/2020 Oi SA, 144A, 5.75%, 2/10/2022 Samarco Mineracao SA, 144A, 5.75%, 10/24/2023 Tonon Bioenergia SA, 144A, 9.25%, 1/24/2020 (Cost $16,996,355) Canada 1.7% Pacific Rubiales Energy Corp.: 144A, 5.125%, 3/28/2023 (d) 144A, 7.25%, 12/12/2021 (Cost $5,177,594) Cayman Islands 4.7% Country Garden Holdings Co., Ltd., 144A, 7.5%, 1/10/2023 Embraer Overseas Ltd., 144A, 5.696%, 9/16/2023 Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 Kaisa Group Holdings Ltd., 144A, 8.875%, 3/19/2018 (d) Odebrecht Offshore Drilling Finance Ltd., 144A, 6.75%, 10/1/2022 (Cost $14,247,734) Chile 0.8% Embotelladora Andina SA, 144A, 5.0%, 10/1/2023 (Cost $2,495,125) Colombia 1.0% Transportadora de Gas Internacional SA ESP, 144A, 5.7%, 3/20/2022 (Cost $3,176,752) Croatia 2.8% Agrokor DD, 144A, 8.875%, 2/1/2020 Republic of Croatia, REG S, 144A, 6.25%, 4/27/2017 (Cost $8,394,335) Cyprus 0.4% Mriya Agro Holding PLC, 144A, 9.45%, 4/19/2018 (Cost $1,443,141) Dominican Republic 1.8% Aeropuertos Dominicanos Siglo XXI SA, 144A, 9.25%, 11/13/2019 (d) Dominican Republic, 144A, 5.875%, 4/18/2024 (Cost $5,604,748) Georgia 0.6% Georgian Railway JSC, 144A, 7.75%, 7/11/2022 (Cost $1,786,239) Ghana 1.7% Republic of Ghana: 144A, 7.875%, 8/7/2023 144A, 8.5%, 10/4/2017 (Cost $5,240,984) Hungary 2.3% MFB Magyar Fejlesztesi Bank Zrt, 144A, 6.25%, 10/21/2020 (d) Republic of Hungary, 4.125%, 2/19/2018 (Cost $6,880,381) Indonesia 4.2% Perusahaan Listrik Negara PT, 144A, 5.25%, 10/24/2042 Perusahaan Penerbit SBSN: 144A, 4.0%, 11/21/2018 144A, 6.125%, 3/15/2019 (d) Republic of Indonesia, 144A, 10.375%, 5/4/2014 (Cost $12,840,717) Ireland 0.7% EDC Finance Ltd., 144A, 4.875%, 4/17/2020 Metalloinvest Finance Ltd., 144A, 6.5%, 7/21/2016 (Cost $1,995,061) Jersey 1.7% Atlantic Finance Ltd., (REIT), 144A, 10.75%, 5/27/2014 Polyus Gold International Ltd., 144A, 5.625%, 4/29/2020 (d) (Cost $5,075,063) Kazakhstan 1.1% Development Bank of Kazakhstan JSC, Series 3, 6.5%, 6/3/2020 KazMunayGas National Co. JSC, 144A, 7.0%, 5/5/2020 (Cost $3,397,645) Luxembourg 4.9% ALROSA Finance SA, 144A, 7.75%, 11/3/2020 Evraz Group SA: 144A, 6.5%, 4/22/2020 144A, 7.4%, 4/24/2017 MHP SA, 144A, 8.25%, 4/2/2020 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Offshore Drilling Holding SA, 144A, 8.375%, 9/20/2020 (d) Rosneft Finance SA: 144A, 6.625%, 3/20/2017 Series 6, 144A, 7.875%, 3/13/2018 (Cost $14,991,507) Malaysia 1.1% Penerbangan Malaysia Bhd.: 144A, 5.625%, 3/15/2016 REG S, 5.625%, 3/15/2016 (Cost $3,204,561) Mexico 13.0% Alpek SA de CV, 144A, 4.5%, 11/20/2022 America Movil SAB de CV, Series 12, 6.45%, 12/5/2022 MXN BBVA Bancomer SA, 144A, 6.5%, 3/10/2021 Controladora Mabe SA de CV, 144A, 7.875%, 10/28/2019 Grupo KUO SAB de CV, 144A, 6.25%, 12/4/2022 Grupo Televisa SAB, 7.25%, 5/14/2043 MXN Mexico Generadora de Energia S de rl, 144A, 5.5%, 12/6/2032 United Mexican States: 4.0%, 10/2/2023 4.75%, 3/8/2044 Series M, 6.5%, 6/10/2021 MXN Series M, 7.75%, 5/29/2031 MXN Series M 20, 8.5%, 5/31/2029 MXN (Cost $40,473,488) Mongolia 1.2% Mongolia Government International Bond, 144A, 4.125%, 1/5/2018 (Cost $3,739,672) Morocco 0.4% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $1,375,523) EUR Netherlands 2.9% Ajecorp BV, 144A, 6.5%, 5/14/2022 Marfrig Holding Europe BV: 144A, 9.875%, 7/24/2017 144A, 11.25%, 9/20/2021 Metinvest BV: 144A, 8.75%, 2/14/2018 144A, 10.25%, 5/20/2015 (Cost $9,011,244) Panama 0.3% Republic of Panama, 4.3%, 4/29/2053 (Cost $1,000,000) Peru 1.4% Banco de Credito del Peru, 144A, 4.25%, 4/1/2023 Cia Minera Milpo SAA, 144A, 4.625%, 3/28/2023 Ferreycorp SAA, 144A, 4.875%, 4/26/2020 (d) (Cost $4,333,866) Philippines 0.8% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 Power Sector Assets & Liabilities Management Corp., 144A, 7.39%, 12/2/2024 (d) (Cost $2,094,428) Qatar 0.8% State of Qatar, 144A, 6.4%, 1/20/2040 (Cost $2,367,445) Romania 0.5% Republic of Romania REGS, 5.0%, 3/18/2015 (Cost $1,318,509) EUR Russia 10.3% Alfa Bank OJSC, 144A, 7.875%, 9/25/2017 Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom Neft OAO, 144A, 4.375%, 9/19/2022 MMC Finance Ltd., 144A, 5.55%, 10/28/2020 Rosneft Oil Co., 144A, 4.199%, 3/6/2022 Russian Agricultural Bank OJSC, 144A, 6.0%, 6/3/2021 Russian Federation: 144A, 4.875%, 9/16/2023 144A, 5.875%, 9/16/2043 (d) Series 6204, 7.5%, 3/15/2018 RUB 144A, 7.5%, 3/31/2030 Series 6207, 8.15%, 2/3/2027 RUB TMK OAO, 144A, 6.75%, 4/3/2020 (d) Vimpel Communications, 144A, 7.748%, 2/2/2021 VTB Bank OJSC, 144A, 6.0%, 4/12/2017 (Cost $31,188,569) Slovenia 1.8% Republic of Slovenia, 144A, 4.75%, 5/10/2018 (Cost $5,334,286) South Africa 3.4% Eskom Holdings SOC Ltd., 144A, 5.75%, 1/26/2021 Republic of South Africa, 5.875%, 9/16/2025 (d) (Cost $10,092,401) Spain 0.7% Cemex Espana Luxembourg, 144A, 9.25%, 5/12/2020 (Cost $2,215,374) Supranational 0.7% Eurasian Development Bank, 144A, 5.0%, 9/26/2020 (Cost $1,966,200) Turkey 3.7% Arcelik AS, 144A, 5.0%, 4/3/2023 (d) Hazine Mustesarligi Varlik Kiralama AS, 144A, 2.803%, 3/26/2018 Republic of Turkey, 7.0%, 9/26/2016 Turkiye Is Bankasi, 144A, 3.875%, 11/7/2017 Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 (d) Turkiye Vakiflar Bankasi Tao, 144A, 3.75%, 4/15/2018 Yapi ve Kredi Bankasi AS, 144A, 6.75%, 2/8/2017 (Cost $11,329,441) Ukraine 3.1% National JSC Naftogaz of Ukraine, 9.5%, 9/30/2014 Ukraine Railways, 144A, 9.5%, 5/21/2018 Ukreximbank REGS, 8.75%, 1/22/2018 (Cost $10,516,542) United Arab Emirates 0.4% Dubai Electricity & Water Authority, 144A, 8.5%, 4/22/2015 (Cost $1,075,349) United Kingdom 2.5% Afren PLC, 144A, 10.25%, 4/8/2019 (d) DTEK Finance PLC, 144A, 7.875%, 4/4/2018 Vedanta Resources PLC, 144A, 6.0%, 1/31/2019 (d) (Cost $7,714,879) United States 2.0% Cemex Finance LLC, 144A, 9.375%, 10/12/2022 Gerdau Holdings, Inc., 144A, 7.0%, 1/20/2020 U.S. Treasury Note, 0.75%, 6/15/2014 (Cost $6,149,046) Uruguay 0.6% Republic of Uruguay, 8.0%, 11/18/2022 (Cost $1,521,653) Venezuela 4.0% Petroleos de Venezuela SA: Series 2014, 4.9%, 10/28/2014 144A, 8.5%, 11/2/2017 (Cost $12,646,046) Total Bonds (Cost $294,086,436) Shares Value ($) Securities Lending Collateral 8.2% Daily Assets Fund Institutional, 0.08% (e) (f) (Cost $25,131,315) Cash Equivalents 4.3% Central Cash Management Fund, 0.06% (e) (Cost $12,948,833) % of Net Assets Value ($) Total Investment Portfolio (Cost $332,166,584)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents a bond that is in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 0 * Non-income producing security. † The cost for federal income tax purposes was $332,166,584. At October 31, 2013, net unrealized depreciation for all securities based on tax cost was $3,378,484. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,331,986 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,710,470. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (c) When-issued security. (d) All or a portion of these securities were on loan. In addition, "Other Assets and LIabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2013 amounted to $24,275,771, which is 7.9% of net assets. (e)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. GDP: Gross Domestic Product REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust As of October 31, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty MXN USD 11/12/2013 UBS AG MXN USD 11/12/2013 Barclays Bank PLC USD MXN 11/12/2013 Barclays Bank PLC MXN USD 12/9/2013 JPMorgan Chase Securities, Inc. MXN USD 12/9/2013 Barclays Bank PLC EUR USD 1/23/2014 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD MXN 11/12/2013 ) JPMorgan Chase Securities, Inc. MXN USD 11/12/2013 ) JPMorgan Chase Securities, Inc. USD MXN 12/9/2013 ) UBS AG USD MXN 12/9/2013 ) Barclays Bank PLC USD MXN 12/9/2013 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations BRL Brazilian Real EUR Euro MXN Mexican Peso RUB Russian Ruble USD United States Dollar For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (g) Bonds $
